DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 01/17/2022 have been entered.  Claims 1-18 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous claim objections and 35 U.S.C. §112 (b) rejections set forth in the Non-Final office action mailed on 10/15/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/17/2022, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) and §103(a) have been fully considered and are persuasive.  
Terminal Disclaimer
The terminal disclaimer filed and approved on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/485,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reason for Allowance
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“the second lumen extending parallel to the first lumen along the longitudinal axis, the second lumen comprising: a second inner bore; and an aperture abutting and opposite the nozzle, the aperture configured to receive the jet of fluid therein, wherein the closed terminal end portion of the first lumen is located proximal to the closed terminal portion of the second lumen.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783